DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 22 August 2022 has been entered.
Acknowledgement is made to applicant’s amendment of claims 1, 4 and 8. Claims 1-10 are pending in this application.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1, 3-5, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Till et al. (US 2015/0020944 A1 – of record), in view of Koide et al. (US 2015/0129101 A1), in view of Koyama (JP 2015-231773 A), in view of Ohara et al. (US 2001/0050129 A1 – of record).
Regarding claims 1, 3-4, 8, Till discloses a pneumatic tire comprising:
A tread portion 15 extending in a tire circumferential direction and having an annular shape – (understood as implied by the cross-sectional shape of FIG-1); a pair of sidewall portions 16 respectively disposed on both sides of the tread portion – see FIG-1; a pair of bead portions 15 each disposed on an inner side of the pair of sidewall portions 16 in a tire radial direction – see FIG-1; and a carcass ply 12 which extends between the pair of bead portions 15 – see FIG-1.
The carcass ply 14 is formed from a carcass cord of polyester cords – (construed as organic fiber cords having filament bundles of organic fibers intertwined together) – see [0087] - [0088]; of only PET material this satisfies the claimed organic fibers forming the carcass cord being a uniform material; and being formed as a body portion extending from the tread portion through each sidewall portion to a corresponding bead portion and a folded back portion folded back at each bead portion and extending toward a corresponding sidewall portion side, and having a contact region at the sidewall portion where the body portion and the folded back portion are in contact, see [0087] - [0088] and FIG. 1.
Till further discloses the carcass ply cords are dipped and have a linear density of 5698.7 d/Tex - see [0089, [0094] and Table 2. This is considered sufficiently close to the point 6,000 d/tex of the claimed range such that: It has been held that obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05 (I).
In any event, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the cords to have an intermediate elongation within the claimed range since: Koide discloses a carcass cord having a fineness of 1,000 – 10,000 d/tex; where such a cord fineness is necessary for maintaining a balance between tire weight and tire strength, see [0196] – (corresponds to the fineness ranges of 6000 – 8000 d/tex and 6000 – 7000 d/tex).
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the cords to have the claimed intermediate elongation since: Koyama discloses a pneumatic tire suitable for balancing side-cut resistance and steering stability. The tire includes the use of a polyester carcass cord polyester in the form of a polyethylene terephthalate (PET), this type of cord being suitable for its inexpensiveness and high tensile rigidity – see page 13, paragraphs 1-2. Additionally, the cord has an intermediate elongation of 4.2% under a load of 1.5 cN/dtex, this type of cord being suitable for providing high toughness while maintaining a high elastic modulus, see page 13, paragraph 6 – page 14, paragraph 1 – (corresponds to an intermediate elongation of the carcass cord at the sidewall portion under 1.0 cN/dtex load being from 3.3% to 4.2%). Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
As the prior at substantially discloses the claimed carcass cord structure of tire, it is considered the slight difference in load under the same testing standard would result in a similar range of that as claimed; since the slightly different load results in a point 4.2% which is a point in the claimed range of 3.3% to 4.2%.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the carcass cords to have the rubber gauge/cord diameter ratio since: Ohara discloses a pneumatic tire suitable for reducing the weight of the bead portions without deteriorating the bead durability, see [0001]. The tire is configured to include a carcass whose main body portion cords 9A and turnup portion cords 9B have a thickness between them of N. And a diameter K, such that N is set in the range of from 0.15 to 4.5 times the diameter K of the carcass cords, see [0103]. Therefore, N/K ≈ 0.15 – 4.5 which overlaps the claimed G/R ≈ 0.50 – 0.60. Ohara further discloses such a configuration suppresses shearing forces which cause ply separation and compressive stresses which cause undesirable heat generation in the tire.
Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Regarding claims 5, 9, as previously discussed, modified Till discloses the intermediate elongation of the carcass cord at the sidewall portion being 4.2% under a load of 1.5 cN/dtex, see page 13, paragraph 6 – page 14, paragraph 1 – (corresponds to an intermediate elongation of the carcass cord at the sidewall portion under 1.0 cN/dtex load being from 3.5% to 4.0%); and since the prior substantially discloses the claimed carcass cord structure of tire, it is considered the slight difference in load under the same testing standard would result in a similar range of that as claimed; since the slightly different load results in a point 4.2% which is a substantially close to claimed range of 3.5% to 4.0% under a load of 1.0 cN/dtex. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists”, see MPEP § 2144.05(I).
Claims 2, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Till et al. (US 2015/0020944 A1 – of record), in view of Koide et al. (US 2015/0129101 A1), in view of Koyama (JP 2015-231773 A), in view of Ohara et al. (US 2001/0050129 A1 – of record)), as applied to claim 1 above, and further in view of Takenaka (US 2018/0154695 A1, used as English translation for JP 6004045 B1 – of record).
Regarding claims 2, 6-7, while modified Till discloses the use of a twist; it does not explicitly disclose the twist coefficient used prompting one to look for conventional twist schemes.
Takenaka discloses a pneumatic tire suitable for ensures external damage resistance of a tire side portion while steering stability is maintained, see [0001]. The tire being configured to have carcass cords formed of PET and twisted having a twist coefficient value K of 2200, this being suitable for achieving high rigidity while ensuring steering stability see [0047], [0065]. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the carcass cords of Till to have the claimed twist coefficient as taught by Takenaka to provide the tire with the aforementioned benefits. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Till et al. (US 2015/0020944 A1 – of record), in view of Koide et al. (US 2015/0129101 A1), in view of Koyama (JP 2015-231773 A), in view of Ohara et al. (US 2001/0050129 A1 – of record), as applied to claim 5 above, and further in view of Takenaka (US 2018/0154695 A1, used as English translation for JP 6004045 B1 – of record).
Regarding claim 10, while modified Till discloses the use of a twist; it does not explicitly disclose the twist coefficient used prompting one to look for conventional twist schemes.
Takenaka discloses a pneumatic tire suitable for ensures external damage resistance of a tire side portion while steering stability is maintained, see [0001]. The tire being configured to have carcass cords formed of PET and twisted having a twist coefficient value K of 2200, this being suitable for achieving high rigidity while ensuring steering stability see [0047], [0065]. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the carcass cords of Till to have the claimed twist coefficient as taught by Takenaka to provide the tire with the aforementioned benefits. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Response to Arguments
Applicant' s arguments, see pages 1-3, filed 08/22/2022, with respect to the rejections of claims 1-10 have been fully considered and are not persuasive.  
Applicant' s Argument #1
Applicant argues on Pg. 2 that: One of ordinary skill in the art would
have had no motivation to look to other references since Till discloses the elongation at break. Specifically, one of ordinary skill in the art would have understood based on the Till disclosure that the elongation at break should be approximately 15.5% +/- a couple of tenths of percentage points. This is nearly four to five times greater than the entire claimed range of claim 1. One of ordinary skill in the art could not have expected positive results for combination of a significantly lower elongation at break with Till and the combination with other references would not have been obvious. And Koyama is cited as allegedly disclosing the elongation at break is 4.2%. However, Koyama does not disclose the fineness of the cords, so it is not immediately clear whether the elongation at break of Koyama would be at all similar to that of Till.
	Examiner's Response #1
Examiner respectfully disagrees. The applicant appears to misinterpret elongation at break value with an intermediate elongation value. These are completely different measures and one of ordinary skill in the art would not construe one for the other. Moreover, as discussed above an intermediate elongation value in the claimed range is sufficient for providing high toughness while maintaining a high elastic modulus.
Applicant' s Argument #2
Applicant Argues on Pg. 3 that: Claim I recite a ratio G/R of 0.50 to 0.60. Ohara is cited as allegedly disclosing a range of 0.15 to 4.5 for the ratio G/R. However, the claimed range provides surprising and unexpected results over Ohara. Comparative Example 4 uses a ratio of 0.43, which resulted in separation and decreased high speed durability, compared with Examples 4-5 that differed only in the ratio G/R. Likewise, Comparative Example 5 differs from Examples 4-5 only in the ratio G/R and uses a G/R ratio of 0.64, which results in inferior steering stability. Based on the disclosure of Ohara, one of ordinary skill in the art could not have expected or understood these results and instead would have expected positive results for a much larger range of values. It is further noted that paragraph [0103] of Ohara describes that the range of 1.3 to 3.5 is preferable, confirming that Ohara has no recognition of the significance of the claimed range.
Examiner's Response #2
Examiner respectfully disagrees. As discussed in the rejection, Ohara’s range of N/K ≈ 0.15 – 4.5 overlaps the claimed G/R ≈ 0.50 – 0.60. Ohara further discloses such a configuration suppresses shearing forces which cause ply separation and compressive stresses which cause undesirable heat generation in the tire. Thus, in response to the applicant's argument, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art range cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00AM--5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749